                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


JUDITH MICHAELIAN,                             2:17-CV-13321-TGB

                  Plaintiff,

                                                      ORDER
       vs.

LAWSUIT FINANCIAL, INC.,
MARK M. BELLO,

                  Defendants.


       ORDER DENYING PLAINTIFFS’ MOTION TO STRIKE
             (ECF No. 67) AND CROSS-MOTIONS
          FOR RECONSIDERATION (ECF Nos. 68, 76)
  I.     Introduction

  The facts of this case were set out in laborious detail in the Court’s

previous Order issued on March 20, 2019 addressing the parties’

summary judgment motions. ECF No. 73. To the extent they are relevant,

those facts are adopted here. For now, it is enough to recap that Plaintiff

Judith Michaelian sued Defendants Lawsuit Financial, Inc. and its

owner Mark Bello because her deceased husband had invested hundreds

of thousands of dollars with Bello and his company, and Mrs. Michaelian

wanted the money back.
  Earlier in the litigation, Plaintiff twice requested the Court to appoint

a receiver to take over the assets of the defendant company, first on April

3, 2018, and again on August 6, 2018. ECF Nos. 27, 50. The Court found

the record before it insufficient to determine whether appointing a

receiver would be appropriate. For that reason, on October 30, 2018, the

Court appointed a special master/examiner to conduct a forensic

accounting of Defendant Lawsuit Financial’s finances and report on

whether it had the capacity to pay Plaintiff back. ECF No. 62. On

December 21, 2018, the Court filed the special master/examiner’s report

under seal and directed the parties to file any objections to unsealing the
report within fourteen days. ECF No. 65. Receiving no objections, on

January 10, 2019 the Court unsealed the report and denied Plaintiffs’

Motion to Appoint a Receiver. ECF No. 66. Plaintiff now moves to strike
the report of the special master/examiner, ECF No. 67, and further to

reconsider the Court’s order denying appointment of a receiver, ECF No.

68. For the reasons set forth below, it is ORDERED that both motions

are DENIED.

  Also before the Court is Defendants’ motion asking for partial

reconsideration of the Court’s March 20, 2019 summary judgment Order
on the ground that the Court failed to consider Defendant’s affirmative

defense that Count X of Plaintiffs’ Complaint was brought outside the

one-year statute of limitations for sale of an unregistered security. ECF
No. 76. Defendant’s Motion is also DENIED.
   II.   Legal Standards

   Plaintiffs cite no legal standard that the Court should apply in

considering their Motion to Strike. Instead, Plaintiffs raise several

arguments related to the veracity of the report itself: (1) the report relies

on flawed or false data; (2) the report is incomplete; and therefore (3) the

report is not useful to the Court. Rather than filing these objections

during the fourteen-day period the Court established to consider such

arguments before adding the report to the public record, or during the

twenty-one-day period for objections to such reports set forth in Fed. R.

Civ. P. 53(f)(2), Plaintiffs did not interpose their objections until after the
Court had considered the report in making its decision not to appoint a

receiver. In any event, Plaintiffs’ tardy objections do not warrant striking

the report of the special master/examiner. Fed. R. Civ. P. 53(f)(3)
indicates that “[t]he court must decide de novo all objections to findings

of fact made or recommended by a master.”

   With respect to the Cross-Motions for Reconsideration, the Court may

grant a motion for reconsideration if the movant satisfactorily shows: (1)

the existence of a palpable defect that misled the parties and the Court;

and (2) the correction of such defect would result in a different disposition
of the case. E.D. Mich. L.R. 7.1(h)(3). A defect is palpable if it is “obvious,

clear, unmistakable, manifest, or plain.” Olson v. Home Depot, 321 F.

Supp. 2d 872, 874 (E.D. Mich. 2004).
  III. Analysis
        a. Plaintiffs’ Motion to Strike the Report of the Special
           Master/Examiner
   On October 15, 2018, the Court heard oral argument on Plaintiff’s

Second Motion to Appoint a Receiver. At the hearing, the Court indicated

that the pleadings and exhibits pertaining to the request to appoint a

receiver raised sufficient questions about Lawsuit Financial’s solvency to

justify the appointment of a special master/examiner to investigate the

financial condition of Defendant Lawsuit Financial, Inc. The Court

directed parties to submit a proposed stipulated order that specified the

duties of the special master/examiner. The parties submitted this

proposed stipulated order on October 19, 2018. The stipulation indicated

that the special master/examiner should investigate the following:


      The current financial health and stability of LFC, including an
       assessment of its assets and short and long-term debt
       obligations, and its long-term sustainability and viability, both
       assuming LFC receives no additional capital and assuming that
       LFC receives capital injections at various levels during the next
       12-24 months;

      The ability of LFC to fund the payment of a settlement or
       judgment in the amount of approximately $800,000 (less the
       $266,000 LFC has escrowed or repaid to date), with monthly
       payments over a 24-36 month time frame, while continuing to
       operate under its current business model of funding cases; and,

      A determination of the largest regular monthly payment that
       LFC could consistently make while still continuing operations.
    In addition, the Order required Defendants to “promptly comply with

any and all requests for documents and records” by the special

master/examiner and permitted the special master/examiner to contact

the attorneys and parties to the case. ECF No. 62, PageID.6097. The

Order included the name and address of the special master/examiner.

    In appointing the special master/examiner, the Court acted pursuant

to Fed. R. Civ. P. 53(a)(1)(A) and (C), which authorizes the appointment

of a special master to “perform duties consented to by the parties,” or

“address pretrial and posttrial matters that cannot be effectively and

timely addressed by an available district judge or magistrate judge of the
district.” In addition, the Court has inherent power to appoint “persons

unconnected with the court to aid judges in the performance of specific

judicial duties, as they may arise in the progress of a cause.” In re
Peterson, 253 U.S. 300, 312 (1920)1; cf. Curtis v. Brunsting, No. 4:12-CV-

592, 2013 WL 12100751 (S.D. Tex. Apr. 19, 2013) (appointing an

accountant to investigate financial records of a trust); cf. Festival Fun

Parks, LLC v. Mountain Creek Resort, Inc., No. 12-410 (FSH), 2015 WL

758467 (D.N.J. Feb. 23, 2015) (entertaining the defendant’s Motion for

Instructions to Accountant after the court appointed an accountant
agreed upon by the parties).



1 In re Peterson predates the adoption of the Federal Rules of Civil Procedure, but the
following district court cases postdate it, suggesting that the Court’s inherent power
in this arena coexists with its codified, Rules-based power.
  The special master completed the report on Defendant’s solvency and

submitted it to the Court. On December 21, 2018, the Court issued an

Order filing the special master/examiner’s report under seal and

directing the parties to show cause within fourteen days why the report

should not be unsealed. ECF No. 65 PageID.6291. Neither party

submitted objections within fourteen days. In addition, Fed. R. Civ. P.

53(f)(2) provides that “[a] party may file objections to—or a motion to

adopt or modify—the master’s order, report, or recommendations no later

than 21 days after a copy is served, unless the court sets a different time.”

Neither party objected to the report within twenty-one days of being
served with it.

  Nonetheless, Plaintiffs’ Reply brought to the Court’s attention that the

procedure set forth for objecting to the special master/examiner’s report
was unclear because it only referenced objections to unsealing the report.

Therefore, while Plaintiffs did not timely submit objections to the Court’s

adoption of the special master/examiner’s report under Rule 53(f)(2), the

Court will construe Plaintiffs’ Motion to Strike as a pleading that also

timely states objections to the Court’s reliance on the report. The Court

has carefully reviewed Plaintiffs’ arguments and, for the reasons set forth
below, the Court DENIES Plaintiffs’ Motion to Strike, OVERRULES

Plaintiffs’ objections to adoption of the report of the special

master/examiner, and ADOPTS the December 21, 2018 Report of the
Special Master/Examiner for the limited purpose of deciding Plaintiffs’

Motion to Appoint Receiver.

  Plaintiffs raise two objections to the report of the special

master/examiner: (1) the report is biased because the special

master/examiner did not contact plaintiffs’ counsel and relied only on

data generated by Defendant Bello; and (2) the Court asked the special

master/examiner to investigate the largest monthly payment Defendant

LFC could pay while continuing operations, but the special master did

not do so. The Court overrules these objections because the special

master fulfilled the assigned duties as set forth in the Court’s order of
appointment.

  Plaintiffs’ first objection does not warrant rejecting the special

master’s report. The Court’s Order appointing the special master listed
his name and contact information and authorized contact between the

parties and the special master. Plaintiff and her counsel were free to

reach out to the special master at any time, either to offer information

and records of its own, or to express concerns about the data Defendant

Bello provided. In addition, the special master was fully aware of the

circumstances leading to his appointment, which involved conflicting
accounts of the veracity of Defendants’ financial records, and the Court’s

expressed need to have a trustworthy accounting of Defendants’ financial

condition. He had access to the briefs each party filed on the Motion to
Appoint a Receiver, as well as to the entire public docket of filings in this

case.

  The Order appointing the special master did not require the special

master to contact Plaintiff, it merely permitted him to do so. Nothing

prohibited Plaintiff from taking the initiative and communicating her

specific concerns about records generated by the Defendants. And beyond

that, the specific factual contentions in the Motion to Strike reveal the

proof problems Plaintiffs face when attempting to satisfy their burden in

a Motion to Appoint a Receiver. Defendant Bello is the manager and

recordkeeper for Defendant Lawsuit Financial. It follows that Bello
would provide Lawsuit Financial’s business records to the special master

as the primary resource for anyone examining the financial health of

Lawsuit Financial. And even if Bello had poor recordkeeping practices,
that shortcoming on its own does not entitle a party suing a corporation

to a receiver during the litigation.

  The language of the order stipulating the special master/examiner’s

duties also easily disposes of several other objections of Plaintiffs. The

stipulation asks the special master to consider an obligation to Plaintiffs

in the amount of $800,000. Plaintiffs now object that the special master
considered a repayment amount of $800,000, rather than that amount

plus the interest to which Plaintiffs are entitled. But Plaintiffs’ objection

that the report does not state that Defendants actually owe $1,118,580 is
without merit because the parties expressly agreed that the special
master should assume Defendants owed Plaintiffs $800,000. Similarly,

Plaintiffs stipulated to have the special master consider the amount

Defendants could pay over a period of 24-36 months. Plaintiffs’ objection

that they never assented to take payment over time is irrelevant; the

stipulation to which they agreed set out a possible time-frame for

repayment to delimit the boundaries of the special master’s inquiry—it

did not suggest that Plaintiffs had agreed to accept payment over that

period. The special master/examiner simply followed instructions set

forth in the stipulation.

  Plaintiffs’ second objection is that the special master stated that he
could not conclude with any certainty the maximum amount of money

Defendants could pay Plaintiffs. As noted above, this is an area of inquiry

that the Court directed the special master to investigate pursuant to the
parties’ stipulation. Although Plaintiffs say that the “Special Examiner

explicitly declined to investigate this point,” ECF No. 67 PageID.6334,

this is incorrect. The special master investigated this question but

concluded that he could not state with any accuracy the maximum

amount Defendants could pay per month because Defendants’ cash flow

is irregular. This conclusion is sufficient to fulfill the special master’s
duty.

  Finding Plaintiffs’ objections to the report of the special master

unpersuasive, the Court declines to strike the report. Plaintiffs’ Motion
to Strike (ECF No. 67) is DENIED.
         b. Plaintiffs’ Motion to Reconsider Order Denying Appointment
            of a Receiver
   On January 10, 2019, the Court unsealed the report of the special

master/examiner concluding that Defendant Lawsuit Financial was

solvent. Relying in part on the report, the Court denied Plaintiff’s Motion

to Appoint a Receiver. ECF No. 66. While the report of the special

master/examiner was not the only material of record upon which the

Court relied, the report’s conclusion regarding Lawsuit Financial’s

solvency did provide an additional basis for denying Plaintiffs’ motion.

   The Court has already explained its reasons for denying Plaintiffs’

Motion to Strike the Report of the Special Master/Examiner and

overruling the objections its adoption. The Court briefly notes that
reliance on the report did not constitute a palpable defect for the reasons

stated above. In addition, the report was not the sole piece of evidence

the Court reviewed in denying Plaintiffs’ Motion to Appoint a Receiver.
The Court also explicitly considered Defendants’ ability to escrow a

significant amount of money pending the completion of the litigation. And

Plaintiffs’ proof problems, discussed in the subsection above, also

weighed against appointing a receiver to take control of Lawsuit

Financial. While meticulous recordkeeping would have been helpful in

this case, its absence does not entitle Plaintiffs to a receiver.
         c. Defendants’ Motion to Reconsider Order Granting Summary
            Judgment to Plaintiff on Count X
    In support of their Motion for Reconsideration of the Court’s grant of

summary judgment to Plaintiff on Count X, Defendants point to footnote

17 of their Response. In this footnote, Defendants argue that Plaintiffs’

claim in Count X, which alleges sale of an unregistered security, falls

outside the statute of limitations prescribed in the Securities Act of 1933,

15 U.S.C. § 77m.2 Although the Court previously rejected this argument

in ruling from the bench on Plaintiffs’ Motion to File First Amended

Complaint, see October 15, 2018 Docket Entry, the Court will address

Defendants’ argument again here.

    On October 15, 2018, the Court heard oral argument on Plaintiff’s

Motion to File First Amended Complaint. Defendant opposed the motion

on the ground that amendment would be futile as to the securities

violation claims (including Count X), because the claims of the party

Plaintiff was seeking to add—the Estate of Marshall Michaelian—fell

outside the statute of limitations. After the hearing, the Court ruled from

the bench, granting Plaintiff’s Motion to File Amended Complaint. The
Court found that amendment would not be futile as to Count X because

the addition of the new party related back to the date of initial filing of

the Complaint. To make this finding, the Court relied on Asher v. Unarco,

2 The Sixth Circuit has opined that “dropping a footnote in response to [a summary
judgment] motion” is “the summary judgment equivalent of ‘hid[ing] elephants in
mouseholes.’” Sumpter v. Wayne County, 868 F.3d 473, 489 (6th Cir. 2017) (quoting
Whitman v. Am. Trucking Assns., Inc., 531 U.S. 457, 468 (2001)).
596 F.3d 313, 319 (6th Cir. 2010), which states that when plaintiffs “seek

to correct a misnomer or misdescription of a proper party plaintiff already

in court,” or “change the capacity in which they sue[]; or to substitute or

add as plaintiffs the real party in interest,” the addition of the new

plaintiff will usually relate back to the date of initial filing. (quoting Hill

v. Shelander, 924 F.2d 1370, 1376 (7th Cir. 1991)).

   Defendants argue again, as they have several times, that because

Plaintiff Judith Michaelian believes that she is the real party in interest,

her attempt to add the Estate as a plaintiff does not fall under the Asher

rule. But this ignores the fact that Defendants themselves, from the
beginning of this litigation, have maintained that the Estate is the real

party in interest. Defendants cannot have it both ways. For these

reasons, the addition of the Estate of Marshall Michaelian as a plaintiff
in this litigation plainly relates back to the date of initial filing of the

Complaint.

   Under these circumstances, Defendants have not shown that the

Court’s omission of any discussion of footnote 17 from its Order of March

20, 2019 was a palpable defect. Plaintiff filed her Complaint on October

10, 2017. Defendants sold unregistered securities to Plaintiffs in a series
of transactions between March 2015 and July 2017. Therefore, some of

the sales of an unregistered security took place within one year of the

filing of the Complaint. Defendants’ statute of limitations argument
relates only to damage calculation, a matter which will later be

determined.

  IV.   Conclusion

  For the foregoing reasons, Plaintiffs’ Motion to Strike (ECF No. 67)

and the pending Cross-Motions for Reconsideration (ECF Nos. 68, 76) are

DENIED.



   SO ORDERED.


Dated: April 19, 2019       s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE
